Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered. 
 Status of the Claims
Claims 1-17 are pending. The claims corresponding to the elected subject matter are claims 1-7 and are herein acted on the merits.
Application Priority
This application filed 05/14/2020 is a continuation in part of 15/761,532, Filing Date:  03/20/2018 which is a 371 of PCT/US2016/052922 filed 09/21/2016, and claims priority to provisional 62/348,855, filed 06/10/2016, PRO 62/238,511 filed 10/07/2015 and PRO 62/221,531  filed 09/21/2015.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1-7 over Morgan (WO 2012158885) is not persuasive. Therefore, the rejection is herewith maintained.  Applicant argues the claims are drawn to once daily administration of a specific compound, and dosage range. Further, Applicant files a Declaration on November 4, 2022 by Dr. Sun which states PK information on compound I is not predictable, specifically, since the claims require once daily administration at the dose range claimed to get a significant therapeutic benefit. Less frequent dosing decreases pill burden. 
The Examiner states the prior art teaches methods of treating diseases and conditions that are beneficially treated by administering a CFTR potentiators (see abstract) most specifically from a range 2 to 250 mg per treatment.  Applicant has not provided unexpected results for the specific range of 150 to 200 mg of the claims.  Again, the Examiner points out Example 1 and [92]  teaches based on the enhanced PK profile for CTP-656 relative to Kalydeco®, CTP-656 has potential to show efficacy at doses in the range of 50-200 mg QD (once daily).  Although, Applicant claims 150 mg – 200 mg, the data presented is for a broader range, which falls within the scope of the teachings in the prior art. Further, the prior art teaches treatment typically is administered one to two times daily (para [74]).  It is Examiners contention that the genus is so small in number that one could readily envisage the claimed species.   
The following rejections are made:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (WO 2012158885).
The claims are examined to the extent that they read on a method of treating a condition that is mediated by CFTR in a subject comprising administering to the subject an amount in the range of 150 mg to 200 mg, once per day, of a compound represented by the following structural formula 1.

    PNG
    media_image1.png
    183
    365
    media_image1.png
    Greyscale

Morgan teaches  the compound
    PNG
    media_image2.png
    306
    586
    media_image2.png
    Greyscale
 and pharmaceutically acceptable salts thereof. The reference teaches compositions comprising a compound 106 of this invention and the use of such compositions in methods of treating diseases and conditions that are beneficially treated by administering a CFTR potentiators (see abstract). In one embodiment, an effective amount of a compound of this invention can range from about 0.02 to 2500 mg per treatment. In more specific embodiments the range is from about 0.2 to 1250 mg or from about 0.4 to 500 mg or most specifically from 2 to 250 mg per treatment. Treatment typically is administered one to two times daily (para [74]). In one embodiment the subject is a patient in need of such treatment. Such diseases include cystic fibrosis, Hereditary emphysema, etc (para [79]). In certain embodiments, the compound is administered orally. Compositions of the present invention suitable for oral administration may be presented as discrete units such as capsules, sachets, or tablets each containing a predetermined amount of the active ingredient; a powder or granules; a solution or a suspension in an aqueous liquid or a non-aqueous liquid; an oil-in-water liquid emulsion; a water-in-oil liquid emulsion; packed in liposomes; or as a bolus, etc. (para [58]).
The reference fails to specific 150-200mg of compound I.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use 150-200 mg of the active. The motivation to use 150-200 mg of the active is because Morgan teaches that most specifically 2 to 250 mg of the active is effective for treatment.  Hence a skilled artisan would have had reasonable expectation of success in the claimed range, as taught in the prior art.
Conclusion
No claims allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627